IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1889
                            Filed December 19, 2018


IN THE INTEREST OF M.S.,
Minor Child,

M.S., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

District Associate Judge.



       A father appeals the termination of his parental rights to his child.

AFFIRMED.




       Douglas Cook of Cook Law Firm, Jewell, for appellant father.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Neven J. Conrad of Baker, Johnsen, Sandblom & Lemmenes, Humboldt,

guardian ad litem for minor child.



       Considered by Danilson, C.J., and Potterfield and Doyle, JJ.
                                            2


DOYLE, Judge.

       A father appeals the termination of his parental rights to his child. 1 He

contends the State failed to prove the grounds for termination by clear and

convincing evidence. He also contends that termination is contrary to the child’s

best interests and asks for additional time to reunite with the child. We review

these claims de novo. See In re A.M., 843 N.W.2d 100, 110 (Iowa 2014).

       The child was born in 2014 and came to the attention of the Iowa

Department of Human Services (DHS) in July 2015. At the time, the child lived

with the mother, who reported that the father had only one contact with the child in

the first eighteen months of the child’s life. Although the father did not begin

participating in services offered by the DHS until the child was removed from the

mother’s care in November 2016, his visitation gradually expanded to include

overnight and weekend visitation, and a trial home visit beginning in April 2017. In

May 2017, the juvenile court placed the child in the father’s care under the

supervision of the DHS. However, this placement ended in November 2017 after

the father lost his housing and signed an agreement to place the child in foster

care while he located new housing. When the father failed to obtain housing by

the time the agreement expired in February 2018, the juvenile court removed the

child from his care.

       The record shows the father has had limited contact with the child since

November 2017. Since that time, the father has had four visits with the child: one

in December of 2017 and on March 27, April 3, and July 11 of 2018. The State


1
 The mother’s parental rights to the child were also terminated. She is not a party to this
appeal.
                                          3


filed a petition to terminate the father’s parental rights, and the termination hearing

occurred in August 2018. The juvenile court entered an order terminating his

parental rights in October 2018, and the father appealed.

       Before terminating parental rights, the juvenile court must find clear and

convincing evidence supporting one of the grounds for termination listed under

Iowa Code section 232.116(1) (2018). See In re D.W., 791 N.W.2d 703, 706 (Iowa

2010). The juvenile court found clear and convincing evidence supported the

grounds for termination of the father’s parental rights on the grounds listed in

section 232.116(1)(b) and (e).       We may affirm the termination if clear and

convincing evidence supports one of these grounds. See In re S.R., 600 N.W.2d

63, 64 (Iowa Ct. App. 1999).

       The grounds for termination under section 232.116(1)(e) are met when clear

and convincing evidence establishes the following:

               (1) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (2) The child has been removed from the physical custody of
       the child’s parents for a period of at least six consecutive months.
               (3) There is clear and convincing evidence that the parents
       have not maintained significant and meaningful contact with the child
       during the previous six consecutive months and have made no
       reasonable efforts to resume care of the child despite being given
       the opportunity to do so. For the purposes of this subparagraph,
       “significant and meaningful contact” includes but is not limited to the
       affirmative assumption by the parents of the duties encompassed by
       the role of being a parent. This affirmative duty, in addition to
       financial obligations, requires continued interest in the child, a
       genuine effort to complete the responsibilities prescribed in the case
       permanency plan, a genuine effort to maintain communication with
       the child, and requires that the parents establish and maintain a
       place of importance in the child’s life.

There is no disputing the first two elements for termination under this section were

met. As to the question of whether the father has maintained significant and
                                         4


meaningful contact with the child in the six months leading up to termination, we

find he has not. Although the DHS offered the father weekly visits with the child,

the record shows the father attended only three visits in the six months preceding

the August 2018 termination hearing, missing twenty-three visits out of the twenty-

six available. At the time of the hearing, the father was employed but living in a

homeless shelter. When asked why he had so few visits with the child in the last

six months, the father answered:

             Cause I’m running back and forth out of town and I had a lot
      on my mind then. When I came back, I made a visit and then I called
      for my other visit and the schedule was taken up and then when that
      tornado hit in Marshalltown, I went down there, I worked down there
      for four days, then I called, tried to get another visit.

The father admitted he had not maintained significant contact with the child. The

DHS social worker testified that when the father

      came into the office to see me in November 2017 and signed the
      voluntary placement agreement, he indicated that he needed 30
      days to get a residence, get day care arranged and then whatever
      else he needed to get arranged to have [the child] back in his care
      and that it’s nine months later and we’re still in the same position.
      Also the fact that during that time, there was very limited contact from
      him, he did not engage and request visitations as he could have.

At the hearing, the father stated he still needed another three to six months to

obtain suitable housing before the child could be returned to him. Under the facts

presented to us, we agree with the juvenile court that the father did not maintain

“significant and meaningful contact with the child during the previous six

consecutive months and . . . made no reasonable efforts to resume care of the

child despite being given the opportunity to do so.”

      Having found the grounds for termination under section 232.116(1)(e) have

been established by clear and convincing evidence, we must consider whether
                                           5

termination is in the child’s best interests. D.W., 791 N.W.2d at 706-07 (“If a

ground for termination is established, the court must, secondly, apply the best-

interest framework set out in section 232.116(2) to decide if the grounds for

termination should result in a termination of parental rights.”). In making the best-

interests determination, our primary considerations are “the child’s safety,” “the

best placement for furthering the long-term nurturing and growth of the child,” and

“the physical, mental, and emotional condition and needs of the child.” In re P.L.,

778 N.W.2d 33, 37 (Iowa 2010) (quoting Iowa Code § 232.116(2)). The “defining

elements in a child’s best interest” are the child’s safety and “need for a permanent

home.”    In re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring

specially).

       The father argues termination is contrary to the child’s best interests, citing

his past success in gaining custody of the child. Although it is true that a parent’s

past conduct is probative when determining the future quality of the parent’s care,

see In re A.B., 815 N.W.2d 764, 778 (Iowa 2012), the father’s past conduct largely

consists of long periods when the father has failed to maintain contact with the

child. The child did well when placed in the care of the father and his girlfriend, but

once the relationship with his girlfriend ended, so did the father’s involvement with

the child. The child is doing well in a foster care placement and has bonded with

the family, who is willing to adopt the child.

       The father argues he should be granted additional time to reunite with the

child. See Iowa Code § 232.104(2)(b) (allowing the court to continue placement

of the child for an additional six months if it is determined “that the need for removal

of the child from the child’s home will no longer exist at the end of the additional
                                           6


six-month period”).    However, delaying permanency is not in the child’s best

interests.   Children are not equipped with pause buttons, and delaying their

permanency in favor of the parents is contrary to the children’s best interests. See

A.M., 843 N.W.2d at 112 (noting children must not be deprived permanency on the

hope that someday the parent will be able to provide a stable home); In re A.C.,

415 N.W.2d 609, 614 (Iowa 1987). Once the grounds for termination have been

proved, time is of the essence. See A.C., 415 N.W.2d at 614 (“It is unnecessary

to take from the children’s future any more than is demanded by statute. Stated

otherwise, plans which extend the [statutory] period during which parents attempt

to become adequate in parenting skills should be viewed with a sense of

urgency.”); see also In re R.J., 436 N.W.2d 630, 636 (Iowa 1989) (noting that once

the time period for reunification set by the legislature has expired, “patience on

behalf of the parent can quickly translate into intolerable hardship for the children”).

Three years have passed since the child came under the supervision of the

juvenile court. Delaying permanency an additional six months is contrary to the

child’s best interests. Accordingly, we affirm.

       AFFIRMED.